DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 9/01/2022.
Claims 1 and 11 have been amended and are hereby entered.
Claims 21-22 have been added.
Claims 1, 5-6, 8-11, 15-16, and 18-22 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2022 has been entered.
International Priority
	The ADS filed 10/09/2020 claims priority to KR 10-20200054647, filed 5/07/2020.  All claims as presently drafted are supported by KR 10-20200054647; therefore, they are granted an effective filing date of 5/07/2020.

Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
Applicant argues against the 112(a) written description rejection of the claims for the determination of a degree of durability decrease of the personal mobility, based on the internal environment information, road environment information, and the respective weightings thereof.  Applicant’s arguments to this effect ignore the explanation provided in the previous Office Action, and largely repeat the same arguments previously advanced with some additional reasoning and explanation.  The explanation set forth in the previous Office Action continues to apply.
Applicant begins these arguments by asserting “Applicant respectfully submits that it is described clearly in the specification that the degree of durability reduction is determined based on the product of the weights of the internal environment information and the road environment information, respectively” (Examiner’s emphasis), and as was explained in the previous Office Action, this open-ended “based on” language (present as well in Applicant’s cited passages of Paragraph 0069 as published) does not particularly define a method of determining this degree of durability decrease to the level required by the standards of 112(a) written description.  The additionally cited verbiage of Paragraph 0070 which continues the description of Paragraph 0060 (“…when there are multiple factors that decrease the durability of the hardware of the personal mobility 100, the controller 130 multiples the weights for each factor to allow the degree of durability decrease to increase exponentially rather than linearly…”), other than merely reiterating that the multiplying of the weights of each factor occurs somewhere in the calculation of a degree of durability decrease, appears to confuse this issue rather than clarify it.  
Following the reproduced passages of Paragraphs 0069-0070, Applicant states that “[a]s such, the specification clearly describes that the durability reduction factor is determined by the product of the weight of each of a plurality of factors included in the internal environment information or the road environment information.”  This statement, as was a similar statement in the previous Remarks, is narrower than either the claim language or the language of the specification in that it appears to state that the degree of durability decrease is not merely “based on” the product of these weights (ie: an open-ended statement which allows for additional terms and/or operations), but rather that the degree of durability decrease equals the product of these weights.  This idea is not supported by the original disclosure for the same reasons explained in the previous Office Action.  Summarily, due to the open-ended nature of the “based on” language (as again discussed above) and the common usage of “weighting” in the context of such calculations (discussed previously and below).  
As was explained in the previous Office Action, the common usage of “weighting” being a factor by which a base value is multiplied relative to the value’s importance and/or to make the value comparable with others, and the lack of a specific definition in the present specification departing from this common usage.  While Applicant’s arguments appear to indicate that the “weights” of the present application are intended to replace or stand in for the values of each factor of the internal environment information and the road environment information rather than multiply them (as would be done with the common usage of “weight”), this is never explained in the original disclosure.  Given that this usage described in the arguments varies from the common usage, an explanation of such a unique meaning of the term “weight” in the context of a calculation would be required to meet the standards of written description.  No such explanation exists in the original disclosure.  Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention."  Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).
Applicant next cites a number of standards for 112(a) from various pieces of case law, which essentially boil down to the notion that possession under 112(a) may be demonstrated in a variety of forms, such as via prose, formulae, figures, diagrams, etc.  No particular arguments are presented based on these cited standards.  Examiner agrees that each standard espoused correctly represents the state of the law in regard to 112(a) written description.  As Examiner previously considered arguments based on both prose and multiple figures, Explaining particularly why these passages and figures were insufficient to meet the standards of 112(a) written description based on their content rather than their form, Examiner is confused as to the purpose of these passages.  
Applicant next reiterates the assertion that Figs. 3-5 (as well as newly asserted Fig. 6 and the corresponding description thereof in the Specification) provide proper written description support for the determining of a degree of durability decrease.  These assertions are not persuasive.  Figs. 3-4 show exemplary tables which define different weights for different internal and road environment factors based on different respective states thereof.  While Figs. 3-4 illustrate a method for determining said weights (ie: looking them up in a table), neither these figures themselves nor their corresponding description in the specification makes clear that either the term “weight” as used herein is to be given a special definition other than its common usage, nor the particular manner of calculating a degree of durability decrease once these weights are determined.  Fig. 5 and its corresponding description illustrates that, once a degree of durability decrease has been determined, it may be used to determine an hourly rental rate (ie: by looking it up in a table, similar to how weights are determined as per Figs. 3-4).  This has nothing to do with the manner of determining a degree of durability decrease, merely describing what may be done with it once it is determined.  As such, this has no bearing on the 112(a) written description rejection.  Fig. 6 and its corresponding description describes, at a high level, an example of how a total rental fee may increase over time as a personal mobility encounters different conditions along its travel path.  This high-level description, found in Paragraphs 0082-0084, merely describes different scenarios in which a rental fee will increase at different rates based on the internal and road conditions encountered.  These paragraphs do not describe the manner of determining a degree of durability decrease at all, instead merely describing the rental rate changing in different factor-based scenarios.  Further, these paragraphs do not mention weighting of these different factors at all.  As such, Fig. 6 and its corresponding paragraphs do not provide proper written description support for the determining of a degree of durability decrease.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
 As a preliminary matter, Examiner notes that Applicant’s discussion of the standards of the 101 analysis based on the description thereof in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1976 (2014).  While this case continues to represent good law, Applicant’s discussion of the steps recited therein does not take into account the further explanation and additional detail given to these steps in subsequent case law.  Examiner’s responses discuss the steps and standards of the Alice/Mayo test as described in subsequent case law and synthesized in the MPEP.  Examiner further notes that many arguments are repeated verbatim or nearly so from the previous Remarks which were addressed in the previous Office Action.  The explanations provided in the previous Office Action apply equally to the claims as presently drafted, and as such these repeated arguments will only be addressed in a cursory manner.
Applicant first generally asserts that “all of the pending claims fall within at least one of the four categories of patent eligible subject matter under 35 U.S.C. 101, and are directed to a specific technical problem in calculating the total cost of ownership (TCO) of the personal mobility, and are not to an abstract idea.”  While Examiner agrees that all claims as presently drafted fall within at least one of the four statutory categories of eligibility (Step 1 of the current 101 analysis), Examiner disagrees that any are “directed to a specific technical problem in calculating the total cost of ownership (TCO) of the personal mobility.”  Indeed, this assertion was advanced and answered in the previous Office Action.  As was explained therein, the calculation of a total cost of ownership (TCO) is nowhere to be found in the claim language and as such the arguments based thereon are irrelevant.  As further explained in the previous Office Action, even were this functionality properly claimed, the calculation of a total cost of ownership is an abstract concept rather than a technological problem.  See previous Office Action for additional details.  
Regarding the determination of what a claim is directed to (Step 2A, Prong Two), Applicant notes the presently amended limitation of “at least one processor configured to adjust an hourly rental rate in real time based on the road environment information and the internal environment information in response to a change in a driving section according to driving, and to control the transceiver to transmit information of the hourly rental rate to an external server, wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease.”  Examiner notes that the Remarks note an added emphasis in the quoted text of this limitation, yet no emphasis is actually present.  While Applicant never explicitly states that this limitation prevents the claims from being directed to their recited abstract ideas nor cogently provides a rationale as to why this would be the case, Examiner takes Applicant’s assertion that “one aspect of this application can make it easy to calculate the TCO of a hardware device by adjusting the hourly rental fee in real time based on the internal environment information and road environment information in the section when the driving section is changed according to driving. As such, the calculation of the hourly rental fee is not simply determined at once based on collected information, but is performed in real time in response to a change in the driving section according to the driving of personal mobility, which is difficult to be performed by humans” (Applicant’s emphasis) to imply an argument that this limitation does not recite an abstract concept under Step 2A, Prong One of the 101 analysis.  Examiner disagrees.
Regarding the first part of Applicant’s above-quoted assertion, Examiner again notes the irrelevance of the calculation of a TCO to the claims as presently drafted, and again notes that such a calculation would recite an abstract idea if it were properly claimed.  Regarding the second part of Applicant’s above-quoted assertion, Examiner disagrees that the present amendments specifying that an adjustment of an hourly rental rate in “real time” and “in response to a change in a driving section according to driving” remove this limitation from reciting an abstract idea.  As best as Examiner can guess, Applicant intends these amendments to remove this limitation from categorization of reciting a mental process by preventing the activity described therein from being “practically” performed.  If this was Applicant’s intent, Examiner disagrees.  As is clear from the content of MPEP 2106.04(a)(2)(III)(A), a limitation is not “practically” performable in the human mind when the human mind is not equipped to be able to understand and manipulate the data described in the manner claimed (e.g., “a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites”).  In contrast, this limitation incorporates many factors which may be readily perceived and understood in the human mind (e.g., road surface type or slope; greater or lesser load in the vehicle), particularly at the high degree of generality described in the original disclosure (e.g., “high,” “low,” “sidewalk,” “roadway” of Figs. 3-4).  Whether this activity is “difficult to be performed by humans” is not the standard of recitation of mental processes.  Further, in relation to integration into a practical application under Step 2B, "’[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Lastly on this topic, even if Applicant’s presumed argument against recitation of a mental process were persuasive (which, to be clear, it is not), these amendments have no bearing on the categorization of this limitation as reciting a certain method of organizing human activity (e.g., commercial or legal activity).  
Applicant’s summary assertion that “the claims are not similar to a concept that was previously identified as an abstract idea by the courts and there is no basis for concluding that the concept is an abstract idea” continues to misstate the standards of the 101 analysis in the same manner as explained in the previous Office Action.  Furthermore, this assertion is incorrect for the reasons explained above and in the previous Office Action.
Regarding integration of a claim into a practical application under Step 2B, Applicant provides no novel arguments or response to the explanations of the previous Office Action on this topic, merely repeating several arguments verbatim or nearly so from the previous Remarks (e.g., regarding the presence of a sensor and transceiver, and the use thereof).  Such arguments were answered in the previous Office Action, and the respective explanations provided therein remain applicable to the claims as presently drafted.  See previous Office Action for more information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
 Applicant first argues that the previously cited Kim reference does not disclose that “the factors are weighted and the durability determination is based on a product of the weights,” reproducing the previously cited pg. 7, paragraph 5 of Kim as evidence.  Examiner admits that the citation to pg. 7, paragraph 5 of Kim was a typo and apologizes for the confusion; however, the explanatory language presented along with this citation (“the quantitative evaluation score of the derived evaluation factor is multiplied by the weight of each predetermined evaluation factor, to obtain a quantitative evaluation value of the durability of the structure”) is pulled directly from pg. 7, paragraph 3 of Kim, which does disclose the argued features.  While Examiner regrets the typo, the supplied direct language of Kim, found almost immediately above the incorrectly cited paragraph, provided Applicant with reasonable notice that Kim disclosed the features for which it was cited.  This citation is corrected in the present 103 rejections.  
Applicant next argues that the previously cited Paragraphs 0028-0031 and 0043, and Figs. 1-3 of Liu do not disclose “to control the transceiver to transmit information of the hourly rental rate to an external server.”  Specifically, Applicant asserts that “Liu does not disclose a configuration in which the vehicle sends information to the server on an hourly rental basis” and “Liu merely discloses that the vehicle is the subject of reception, whereas the subject of data transmission in the claimed combination is the personal mobility (vehicle).”  Examiner disagrees, finding Applicant’s summary of the cited passages to be at minimum incomplete if not incorrect.  The cited passages recite a variety of transmission channels among elements of the system (including the vehicle and a user device).  Specifically in Paragraph 0043, it is contemplated that a user may receive near real-time information (such as hour-by-hour costs) of costs/charges associated with the vehicle use.  This communication of rental rates may occur in multiple ways, such as via the human-machine interface of the vehicle (some embodiments of which would include receipt of the rate information by the vehicle, as asserted in Applicant’s arguments) or via a “connected mobile device” (in which case, the rate information is communicated from the vehicle transceiver to a user device, such as via the BLUETOOTH connection described in cited Paragraphs 0028-0031).  In other words, Applicant’s summary of the previously cited passages of Liu does describe one embodiment disclosed in Liu which does not read upon the claim language, but ignores others which do read upon the claim language (ie:  Liu does not “merely” describe the embodiment asserted by Applicant).
Nevertheless, given the potentially confusing manner in which this functionality is described in the cited passages of Liu, the citation for this limitation is updated in the present 103 rejections below to more clearly demonstrate the transmission of this rate information from the vehicle to an outside server.  For example, Paragraphs 0040-0041 of Liu disclose the communication by vehicles of “raw or processed data” to various outside computing elements (e.g., “webservers,” “distributed servers,” and various types of end-user systems).  As per at least Paragraphs 0025 and 0043, this “processed data” may include calculations of real-time costs for use of the vehicle, such as in the form of the disclosed hour-by-hour updates.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-11, 15-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In independent Claims 1 and 11, Applicant claims the determination of a degree of durability decrease of the personal mobility, based on the internal environment information, road environment information, and the respective weightings thereof.  The specification describes this determination at a high degree of generality, providing little more in the way of explanation than the claims themselves.  Paragraphs 0065-0069 generally disclose that internal environment information and road environment information can indicate a reduction in the durability of the personal mobility.  Paragraphs 0070-0073, 0076-0080, 0082-0085, and 0091-0094 call out various particular factors (e.g., battery consumption per hour, slope, load, and road curvature) disclosed in either internal environment information or road environment information which can reduce the durability of the personal mobility, and further that each of these factors may be given higher or lower weighting based on particular circumstances.  Further, these paragraphs disclose hourly rental rate increasing as a decrease in the degree of durability decrease increases based on these factors.  However, the specification is silent on particularly how these factors may be used to determine a value for the degree of durability decrease (e.g., such as on the scale of 0-100 as shown in Fig. 5).  The specification provides no guidance on a method for actually determining the degree of durability decrease, rather merely listing factors which may be considered and circumstances in which said factors may be given greater or lesser weight.  As such, a person of ordinary skill in the art cannot reasonably conclude that Applicant had possession of this determination at the time of filing.  Claims 5-6, 8-10, 15-16, and 18-22 are rejected due to their dependence upon Claims 1 or 11.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8-11, 15-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 11, the limitations of at least one processor configured to adjust an hourly rental rate in real time based on the road environment information and the internal environment information in response to a change in a driving section according to driving, to control the transceiver to transmit information of the hourly rental rate to an external server, wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Specifically, these limitation falls within at least the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of at least one processor configured to adjust an hourly rental rate in real time based on the road environment information and the internal environment information in response to a change in a driving section according to driving, wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Specifically, these limitations recite observations, evaluations, judgments, and/or opinions.  
Additionally, the limitation of to determine a degree of durability decrease of the personal mobility based on a product of the weights, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, this limitation recites a mathematical calculation.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a personal mobility, a sensor configured to sense internal environment information of the personal mobility, a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility, at least one processor, wherein the internal environment information comprises at least one of battery consumption per hour or load applied to the personal mobility, and wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road.  At least one processor amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A sensor configured to sense internal environment information of the personal mobility and a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility amount to no more than insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)).  A personal mobility, wherein the internal environment information comprises at least one of battery consumption per hour or load applied to the personal mobility, and wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the additional elements categorized as insignificant extra-solution activity are determined to be well-understood, routine, and conventional.  A sensor configured to sense internal environment information of the personal mobility (particularly as described at a high level in the specification in at least Paragraphs 0007, 0017, 0048-0050, 0057, and 0075 of the application as published) is well-understood, routine, and conventional because one of ordinary skill in the art at the time of filing would know how to use a sensor to gather data on internal environment information of a vehicle (such as a personal mobility) to the standards of 112(a) written description.  A transceiver configured to receive road environment information corresponding to a driving road of the personal mobility is well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the Internet to gather data (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 5-6, 8-10, 15-16, and 18-22, describing various additional limitations to the machine of Claim 1 or the method of Claim 11, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 11 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 5-6 and 15-16 disclose increasing the hourly rental rate as various subcategories of internal environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 8-10 and 18-20 disclose increasing the hourly rental rate as various subcategories of road environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 21-22 disclose wherein the road environment information comprises a rental rate of the personal mobility on the driving road by time (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PGPub 20210215491) (hereafter, “Liu”) in view of Song et al (KR 101100683, a translated copy of which was provided with a previous Office Action) (hereafter, “Song”), Igata et al (PGPub 20190156409) (hereafter, “Igata”), and Kim et al (KR 101783250, a translated copy of which is provided with this Office Action) (hereafter, “Kim”).
Regarding Claims 1 and 11, Liu discloses:  
a personal mobility (Abstract; ¶ 0001; Figs. 1, 3; vehicle for sharing); 
a sensor configured to sense internal environment information of the personal mobility (Abstract; ¶ 0003, 0025, 0041-0044, 0063; Figs. 1, 3; various vehicle sensors report various vehicle data);
a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility (Abstract; ¶ 0025, 0033, 0035; Figs. 1, 3; processor communicates with various other auxiliary devices via wireless connection/antenna; includes data associated with weather, road condition, etc.);
at least one processor configured to adjust an hourly rental rate in real time based on the road environment information and the internal environment information in response to a change in a driving section according to driving (Abstract; ¶ 0025, 0035, 0037, 0040, 0043, 0045; Fig. 4; vehicle cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions; sensor/cloud data used in processing, analysis, and cost determination; customer may receive hour-by-hour information of costs/charges associated with the vehicle; processor may perform various calculations associated with determining real-time costs of vehicle wear and tear; the vehicle sensors may be used to detect weather and road conditions, such as salt on the roads, hail, dust, sand, fog, wildfire, etc.; based on the data collected and real-time and/or historical analysis, the vehicle-sharing charges can be dynamically determined for each user, use, route, etc.); and 
to control the transceiver to transmit information of the hourly rental rate to an external server (Abstract; ¶ 0025, 0028-0031, 0038-0041, 0043; Figs. 1-3; vehicle sharing customers may receive dynamically updated itemized sharing costs during use or at the conclusion of a particular use; customer may receive hour-by-hour costs/charges associated with the vehicle; vehicles may communicate raw or processed data over various wireless communication channels to the CDN that provides distributed servers with data analytics and vehicle sharing pricing; such processed data includes  various calculations associated with determining real-time costs of vehicle wear and tear).
Liu does not explicitly disclose but Song does disclose wherein the at least one processor is configured to determine a weight corresponding to data (¶ 0040-0041; server assigns a weight to each road type, and when calculating the rental fee of the vehicle, the value is obtained based on the weighting).  Liu additionally discloses wherein said data is each of the internal environment information and the road environment information (Abstract; ¶ 0003, 0025, 0033, 0035, 0041-0044, 0063; Figs. 1, 3).
Liu additionally discloses wherein the at least one processor is configured to determine the degree of durability decrease based on various factors (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4;  sensor data associated with the vehicle and/or component wear and tear incurred during the trip; process the sensor data using damage or wear and tear models).  Liu, Song, and Igata do not explicitly disclose but Kim does disclose said factors being weighted; wherein the durability determination is based on a product of the weights (pg. 7, paragraph 3; the quantitative evaluation score of the derived evaluation factor is multiplied by the weight of each predetermined evaluation factor, to obtain a quantitative evaluation value of the durability of the structure).
Liu additionally discloses wherein the at least one processor is configured to adjust the hourly rental rate to be proportional to the degree of durability decrease (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; sensor data associated with the vehicle and/or component wear and tear incurred during the trip; cost determination using models associating sensor data with component wear).
Liu and Song do not explicitly disclose but Igata does disclose wherein the internal environment information comprises at least one of battery consumption per unit time or load applied to the personal mobility (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses unit time is measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
Liu additionally discloses wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road (Abstract; ¶ 0007, 0025, 0035, 0037; vehicle uses one or more transceivers to obtain trip-related information such as weather and road conditions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the factor weighting of Song with the vehicle rental system of Liu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Song are applicable to the base device (Liu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery consumption rate consideration of Igata with the vehicle rental system of Liu and Song because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Igata are applicable to the base device (Liu and Song), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the wear and tear calculation techniques of Kim with the vehicle rental system of Liu, Song, and Igata because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kim are applicable to the base device (Liu, Song, and Igata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 5 and 15, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu does not explicitly disclose but Igata does disclose wherein the at least one processor is configured to increase the rental rate as the battery consumption per unit time increases (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses rental rate and unit time are measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  The motivation to combine remains the same as for Claim 4.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, and Mozzami et al (PGPub 20210319399, claiming the benefit of Provisional Application 63/007,390) (hereafter, “Mozzami”).
Regarding Claims 6 and 16, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Mozzami does disclose wherein the at least one processor is configured to increase a price as the load applied to the personal mobility increases (¶ 0016-0017, 0021, 0036-0037; Fig. 2; carriers may charge a fee for shipping based on an item's dimensional weight; fee increases as dimensional weight increases).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  
The motivation to combine the references of Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the load consideration of Mozzami with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mozzami are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, Jeffries et al (PGPub 20130317693) (hereafter, “Jeffries”)
Regarding Claims 20 and 21, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu additionally discloses wherein the road environment information comprises price information (Abstract; ¶ 0025, 0033, 0035; Figs. 1, 3; processor may communicate with other vehicles and infrastructure over various types of static and dynamic ad-hoc networks to receive cost or price information).  Liu, Song, Igata, and Kim do not explicitly disclose but Jeffries does disclose wherein the price information is a rental rate of the personal mobility on the driving road by time (¶ 0017, 0099; invoice based on hourly usage, mileage, or flat day rate).
The rationale to combine Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the conditional rental price increase and format of Jeffries with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jeffries are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, Jeffries, and Viner et al (PGPub 20200298925) (hereafter, “Viner”).  
Regarding Claims 8 and 18, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Jeffries does disclose wherein the at least one processor is configured to increase the price when the usage area is considered unsafe (¶ 0017-0018; additional charges or discounts can be applied for safe driving and safe driving areas if the vehicle is used in a high or low risk area).  Liu, Song, Igata, Kim, and Jeffries do not explicitly disclose but Viner does disclose said usage area considered to be unsafe when the road type is sidewalk as compared to a case where the road type is a roadway (¶ 0029; a bump sensor allowing the SIPV to identify unsafe driving (e.g., riding on sidewalks and other unsafe terrain)).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, Kim, and Jeffries remains the same as for Claim 20.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the area designation techniques of Viner with the vehicle rental system of Liu, Song, Igata, Kim, and Jeffries because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Viner are applicable to the base device (Liu, Song, Igata, Kim, and Jeffries), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, Wurster (PGPub 20080189226) (hereafter, “Wurster”), and Jablon et al (PGPub 20210237588, claiming the benefit of Provisional Application 62/970,449) (hereafter, “Jablon”).  
	Regarding Claims 9 and 19, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Wurster does disclose wherein the at least one processor is configured to increase the price as it is determined that there are bends on the driving road (Abstract; ¶ 0012, 0065-0066; travel distance increases with bends in the road (twisting and winding); rate for transportation services increases with travel distance).  Liu, Song, Igata, Kim, and Wurster do not explicitly disclose but Jablon does disclose bends on the driving road are determined based on the surface condition of the driving road (¶ 0019; using cameras and other sensors, cars can detect and predict road inclination and curvature).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road environment factor consideration of Wurster with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wurster are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road curvature detection techniques of Jablon with the vehicle rental system of Liu, Song, Igata, Kim, and Wurster because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jablon are applicable to the base device (Liu, Song, Igata, Kim, and Wurster), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, and Wurster.
Regarding Claims 10 and 20, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not disclose but Wurster does disclose wherein the at least one processor is configured to increase the price as the slope increases (Abstract; ¶ 0012, 0065-0066; as changes in elevation (slope) increase, travel distance increases; rate for transportation services increases with travel distance).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, Kim, and Wurster remains the same as for Claim 9.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190300105 – “E-Assist Reservation and Optimization for an E-Bike,” Marshall et al, disclosing techniques for the penalization of greater rates of battery consumption
PGPub 20180114377 – “Method for Digital Processing of Automotive Data and a System for Implementing the Same,” Dyeyev, disclosing the determination of wear and tear by multiplying the relevant factors by a corresponding weighting factor matrix
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628